DETAILED ACTION
This office action is in response to applicant’s After-Final amendments filed on 06/28/2022.
Currently claims 1-4 and 7-21 are pending in the application.

Allowable Subject Matter
In light of applicant’s After-Final amendments filed on 06/28/2022,
Claims 1-4 and 7-21 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2015/0206595 A1 to Jeong teaches, a memory device comprising: an anti-fuse cell array (anti-fuse cell array; Fig. 1; [0026]) having a plurality of anti-fuse cells (11 and 12; Fig. 1; [0026]; there are many more anti-fuse cells in the array), each of the plurality of anti-fuse cells (11 or 12) comprising: 
a first transistor (MR1; Fig. 1; [0027]; i.e. read transistor); and 
a second transistor (MP1; Fig. 1; [0027]; i.e. program transistor) connected to the first transistor (MR1), 
wherein a first terminal (lower source/drain terminal) of the first transistor (MR1) is connected to a bit line (BL<1>; Fig. 1; [0027]; i.e. bit line); and 	

    PNG
    media_image1.png
    675
    483
    media_image1.png
    Greyscale

Furthermore, US Patent Pub # US 2013/0088907 A1 to Kuo teaches, wherein the bit line (140; Fig. 9; [0053]; bit line) is a buried rail formed in a substrate (101) of the first transistor and the second transistor (plurality of transistors 110 shown in Fig. 1; [0037]).  

    PNG
    media_image2.png
    579
    909
    media_image2.png
    Greyscale

Furthermore, US Patent # US 5,498,895 A to Chen teaches, a first protection block (56; protection cell; Fig. 5; col. 4, lines 12-24) extending in a first direction (in the third dimension inside the 2D viewable area) along a first edge (left edge) of the anti-fuse cell array (combination of 58 and 60; anti-fuse cells; Fig. 5; col. 4, lines 12-24);

    PNG
    media_image3.png
    357
    697
    media_image3.png
    Greyscale

However, neither Jeong nor any cited prior art, appear to explicitly disclose, in context, a second protection block extending in a second direction along a second edge of the anti-fuse cell array;
Specifically, the aforementioned ‘a second protection block extending in a second direction along a second edge of the anti-fuse cell array,’ is material to the inventive concept of the application at hand to reduce resistance in the standard cell layout of an anti-fuse cell during program and read operations, thus improving device performance.

Independent claim 14 is allowable because the closest prior art US Patent Pub # US 2015/0206595 A1 to Jeong teaches, a memory cell comprising: a first transistor (MR1; Fig. 1; [0027]; i.e. read transistor) comprising a first terminal (lower terminal), a second terminal (upper terminal), and a third terminal (gate terminal) (Fig. 1; [0026] – [0031]); and 
a second transistor (MP1; Fig. 1; [0027]; i.e. program transistor) comprising a fourth terminal (lower terminal), a fifth terminal (upper terminal), and a sixth terminal (gate terminal) (Fig. 1; [0026] – [0031]), 

    PNG
    media_image4.png
    350
    693
    media_image4.png
    Greyscale

wherein the first terminal of the first transistor (MR1) is connected to a bit line (BL<1>) and the second terminal of the first transistor is connected to the fourth terminal of the second transistor (MP1); 
wherein the third terminal of the first transistor (MR1) is connected to a read word line (RD<1>), and the sixth terminal of the second transistor (MP1) is connected to a program word line (PG<1>); 
wherein the first terminal, the second terminal, the fourth terminal, and the fifth terminal (all terminals are designated on Fig. 2A) are formed in an active region (210; Fig. 2A; [0033]), 

    PNG
    media_image5.png
    599
    710
    media_image5.png
    Greyscale

Furthermore, US Patent Pub # US 2013/0088907 A1 to Kuo teaches, the terminals (source/drain terminals) are at a first height (at the height where the source/drains are connected externally, as designated on Fig. 9) from a bottom surface of a substrate (101; Fig. 9; [0038]) of the first transistor and the second transistor (plurality of transistors 110 shown in Fig. 1; [0037]); and 
wherein the bit line (140) is a buried rail formed at a second height (at the height where bit line rail is, as designated on Fig. 9) from the bottom surface of the substrate (101), the first height being greater than the second height (evident on Fig. 9) (Fig. 9; [0053]).  

    PNG
    media_image6.png
    595
    896
    media_image6.png
    Greyscale

However, neither Jeong nor any cited prior art, appear to explicitly disclose, in context, wherein the memory cell is protected by a protection block comprising at least one dummy polysilicon region that is either floating or connected to ground.
Specifically, the aforementioned ‘wherein the memory cell is protected by a protection block comprising at least one dummy polysilicon region that is either floating or connected to ground,’ is material to the inventive concept of the application at hand to reduce resistance in the standard cell layout of an anti-fuse cell during program and read operations, thus improving device performance.


Independent claim 18 is allowable because the closest prior art US Patent Pub # US 2015/0206595 A1 to Jeong teaches, a method of generating a layout diagram, the method comprising: 
connecting a first gate region (240A; Fig. 2A; [0033]; i.e. first read gate electrode) of a first transistor (MR1) of a first anti-fuse cell (11) to form a read word line (RD<1>) (Fig. 2A; [0026] – [0033]); -4- 4826-0220-4144.1Atty. Dkt. No. 123329-1006 
connecting a second gate region (230A; Fig. 2A; [0033]; i.e. first program gate electrode) of a second transistor (MP1) of the first anti-fuse cell (11) to form a program word line (PG<1>) (Fig. 2A; [0026] – [0033]); 
connecting a first terminal (lower terminal) and a second terminal (upper terminal) of the first transistor (MR1) to an active region (210; Fig. 2A; [0033]); 

    PNG
    media_image5.png
    599
    710
    media_image5.png
    Greyscale


    PNG
    media_image4.png
    350
    693
    media_image4.png
    Greyscale

Furthermore, US Patent Pub # US 2013/0088907 A1 to Kuo teaches, connecting first gate region (123) to a first conductive region (130) through a first interconnect (130a) (Fig. 9; [0049]),
connecting second gate region (125) to a second conductive region (backside 130) through a second interconnect (similar to 130a that connects back side second conductive region 130) (Fig. 9; [0049], [0059]),
providing a bit line (140; Fig. 9; [0053]; bit line) to underlie the active region (region above the drain plug 140a, which can be considered as the active region of the drain of the associated transistor; Fig. 9; [0053]), the first interconnect (130a), and the second interconnect (similar to 130a); and 

    PNG
    media_image2.png
    579
    909
    media_image2.png
    Greyscale

connecting (through drain plug 140a) the bit line (140) to the active region (region above the drain plug 140a, which can be considered as the active region of the drain of the associated transistor; Fig. 9; [0053]) through a metal (drain plug 140a; Fig. 9; [0054]; see note below) over oxide layer (Silicon-on-insulator substrate; [0036]; thus it satisfies the limitation that drain plug 140a is a ‘metal over oxide layer’) (Fig. 9; [0053]).
Note: The plugs being formed of metals are a well-known fact. See teaching reference Wu (US 2021/0265267 A1) where it shows that ‘plugs’ are formed of metal (119a’; Fig. 1; [0036]). The examiner notes that Wu is used as a teaching reference for something already well established, not as a prior art. See MPEP 2124 where it states, In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism. 
However, neither Jeong nor any cited prior art, appear to explicitly disclose, in context, providing a first protection block extending in a first direction and a second protection block extending in a second direction to protect the first anti-fuse cell.
Specifically, the aforementioned ‘providing a first protection block extending in a first direction and a second protection block extending in a second direction to protect the first anti-fuse cell,’ is material to the inventive concept of the application at hand to reduce resistance in the standard cell layout of an anti-fuse cell during program and read operations, thus improving device performance.
Dependent claims 2-4, 7-13, 15-17 and 19-21 depend, directly or indirectly, on allowable independent claims 1, 14 and 18, respectively. Therefore, claims 2-4, 7-13, 15-17 and 19-21 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


07/18/2022